Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been *717submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
IT IS HEREBY STIPULATED AND AGREED BETWEEN COUNSEL, subject to the approval of the Court:
That the issues in the appeals for reappraisement listed in the attached schedule are the same in all material respects as the issues decided in J. J. GAVIN & CO., INC. (SALOMON & PHILLIPS) v. UNITED STATES, C. A. D. 441; and that the record in said case may be incorporated herein.
That the entered unit values of the merchandise involved in each of the above appeals, less 2}i% trade discount, less 2^% cash discount, plus cases and packing, are equal to the prices, on or about the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the United Kingdom, the country from which exported, in the usual wholesale quantities and in the ordinary course of trade.
That on or about the time of exportation such or similar merchandise was not freely offered for sale in the United Kingdom for exportation to the United States.
That these cases may be deemed to be submitted for decision upon this stipulation.
On tbe agreed facts I find tbe foreign value, as that value is defined in section 402 (c) of tbe Tariff Act of 1930, as amended by tbe Customs Administrative Act of 1938, to be the proper basis for tbe determination of tbe value of tbe merchandise here involved, and that such values were the entered unit values, less 2% per centum trade discount, less 2% per centum cash discount, plus cases and packing.
Judgment will be rendered accordingly.